DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on November 16, 2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        


Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

This action is responsive to communications: Appeal Brief, filed on 11/16/2021.  

Claims 21, 24-25, 27-28, 32-34, 36, 38-39, 41-45 and 47-48 are pending in the case.  Claims 21, 32 and 36 are independent claims.  Claims 21, 27, 32, and 36 have been amended.  Claims 1-20, 22-23, 26, 29-31, 35, 37, 40 are cancelled.  Claim 46 is withdrawn.  Claim 47-48 are newly added.
                                                                                                                                                                                           


Response to Arguments

Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. 

Applicant argues, (claim 21, Remarks, p. 9, 11) Lim in view of Smith fails to disclose in response to the user selecting at least one of the one or more mixed reality interaction enabled objects with which to interact, obtaining an interface.

 In response, Lim discloses either of a first user device or a second user device, via an interactive service with the first user device, initiating a selection of an external device  in response to the user selecting at least one of the one or more mixed reality interaction enabled objects with which to interact, obtaining an interface.



Applicant argues, claim 21 (Remarks, p. 11) erroneously rejected due to contradictory statement regarding the Lim reference and the claimed ‘obtaining’ step/action, which Examiner acknowledged as being taught by Smith.

In response, Lim is identified as teaching “an interface showing an application program interface and functions corresponding to the selected at least one or more mixed reality interaction enabled objects”, while Smith is identified as teaching “an interface showing a set of application program interfaces and functions…”.  Thus, the distinct teachings, when combined obviate the claimed features, and are further clarified in the following rejection.

Applicant argues (claim 21, Remarks, p. 12) the Office Action fails to address “invoking a function of a mixed reality interaction enabled object”.

In response, the recited feature of the preamble is addressed by Lim’s teaching of the claim feature ‘displaying, in response to obtaining the interface, …the available 



Applicant argues (claims 25, 34 and 39) Lim fails to disclose ‘the user’ transmits the determined mixed reality interaction enabled objects to users remote to the location.

In response, the mixed reality interaction objects (as recited in independent claims 21, 32 and 36) are ‘real objects’.  Thus, the claim is interpreted as ‘the user’ transmits ‘control’ of the mixed reality interaction enabled object to a remote user(s).  accordingly, Lim discloses initiating an interactive session with a remote user(s) that is transmitted  ‘control’ of the mixed reality interaction enabled object (Fig. 20, 29).  Therefore, Lim discloses ‘the user’ transmits the determined mixed reality interaction enabled objects to users remote to the location.



Applicant argues (claims 26 and 47) the Final Office Action fails to address the mixed reality interaction enabled objects are ‘real objects’.

In response, the previous and current Office Action each identify Lim as teaching discovery/recognition of external devices (Para 100), which are used to generate an image including AR based information (Para 102).  Thus, Lim’s ‘external devices’ correspond to the mixed reality interaction enabled objects are ‘real objects’.  Additionally, the arguments with regard to claim 26 are moot as the claim is now canceled. 




Applicant argues (claim 27) Lim fails to discloses “a visual cue displayed over the determine one or more mixed reality interaction enabled objects”.


In response, Lim discloses a visual cue is determined using a feature recognition of the external device (Para 100) and communicating with the external device based on near field communication via a tag (Fig. 28; Para 330; 345).  However, Wong recognizes optical identification of a real object, where optical identification not limited to exemplary type such as a bar/QR code or RFID tag (Para 25) are used to communicate a user interface.  Thus, the combined teachings of Lim in view of Wong disclose “a visual cue displayed over the determine one or more mixed reality interaction enabled objects”.



Applicant argues (claims 28 and 48) Lim fails to disclose how a ‘visual cue’ is determined.

In response, Lim discloses a visual cue is determined using a feature recognition of the external device (Para 100) and communicating with the external device based on near field communication via a tag (Fig. 28; Para 330; 345).  However, Wong recognizes optical identification of a real object, where optical identification not limited to exemplary type such as a bar/QR code or RFID tag (Para 25) are used to communicate a user interface.  Thus, the combined teachings of Lim in view of Wong disclose how a ‘visual cue’ is determined.


Applicant argues claims 41-45 are in condition for allowance.

In response, claims 41-45 are not in condition for allowance based on dependency from a rejected independent claim as well as the rationale in the rejection applied to each.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 24-25, 27-28, 32-34, 36, 38-39, 41-45, 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hun Lim et al., US 2014/0181683 A1  in view of Benjamin Smith et al., US 2017/0359189 A1 and further in view of Adrian Wong et al., US 2013/0069985 A1.



Independent claim 21, Lim discloses a computer-implemented method of invoking a function of a mixed reality interaction enabled object on a computing system, the computer-implemented method comprising:

determining by the computing system whether there is one or more mixed reality interaction enabled objects at a location (i.e. recognize external devices) (Para 102),
wherein determining whether there is one or more mixed reality interaction enabled objects at a location includes discovering whether any mixed reality interaction enabled devices are within a defined distance threshold from the data processing system (i.e. a camera of a user device is used to capture a device the user desires to control - Para 175, 178-179;  an external device is recognized - Para 100, 102 - and determined to be within a distance allowed for a short distance communication connection - Para 154);

in response to determining that there is one or more mixed reality interaction enabled objects at the location, enabling a user to select at least one of the one or more mixed reality interaction enabled objects with which to interact (i.e. when an external device is recognized – Para 100, 102 – and determined to be within a distance allowed for a short distance communication connection - Para 154 - a user can select an external device to control - Fig. 29; Para 351);

obtaining, in response to the user selecting at least one of the one or more mixed reality interaction enabled objects with which to interact (i.e. user input information provides a 

displaying, in response to obtaining the interface, on a display system associated with the data processing system the available functions (i.e. transmit application information for the user interface - Para 146, 179; provide information as augmented reality info – Para 174; Fig. 21 “2130”; Fig. 25 “2530”); and

invoking, upon the user selecting at least one of the available functions, the at least one selected available function (i.e. executing a function on the external device based on a control command from a user device, e.g. executing a function of calling a contact list - Para 220-222), wherein determining whether there is one or more mixed reality interaction enabled objects at the location includes the determined one or more mixed reality interaction enabled objects providing a cue to the data processing system, the cue informing the data processing system that the determined one or more mixed reality interaction enabled objects are real objects in a mixed reality environment where the 

Lim fails to disclose obtaining, in response to the user selecting at least one of the one or more mixed reality interaction enabled objects with which to interact, from at least one of (i) the selected at least one of the one or more mixed reality interaction enabled objects and (ii) a physical medium on the selected at least one of the one or more mixed reality interaction enabled objects, an interface showing a set of application program interfaces and functions corresponding to the selected at least one or more mixed reality interaction enabled objects, which Smith discloses  (i.e. select a group of accessories, e.g. mixed reality enabled objects - Fig. 7, 26 “2602”; for a group of accessories, obtain the controls, e.g. interface - Fig. 13; Para 137; displaying an interface including controls for accessories having commonality - Para 138; Fig. 13).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Smith’s obtaining, in response to the user selecting at least one of the one or more mixed reality interaction enabled objects with which to interact, from at least one of (i) the selected at least one of the one or more mixed reality interaction enabled objects and (ii) a physical medium on the selected at least one of the one or more mixed reality interaction enabled objects, an interface showing a set of application program interfaces and functions corresponding to the selected at least one or more mixed reality interaction enabled objects with the method of Lim because Smith’s display interface including command controls that enable 


Lim discloses recognizing external devices that are identified using object tracking technology (Para 100) and communicating with the external device based on near field communication via a tag (Fig. 28; Para 330; 345).


However, Lim fails to disclose wherein determining whether there is one or more mixed reality interaction enabled objects at the location includes the determined one or more mixed reality interaction enabled objects providing a cue to the user using the data processing system, the cue informing the user that the determined one or more mixed reality interaction enabled objects are real objects in a mixed reality environment where the real objects co-exist with virtual reality objects, which Wong discloses (i.e. the real object, displayed in an augmented reality experience with superimposed virtual controls, – Para 24, 25; abstract – is identified using near field communication, such as QR/bar code/ RFID tag, – Fig. 6 – to enable user interaction via a virtual control interface – Fig. 5).

providing a cue to the user using the data processing system, the cue informing the user that the determined one or more mixed reality interaction enabled objects are real objects in a mixed reality environment where the real objects co-exist with virtual reality objects with the method of Lim in view of Smith because Lim and Wong each provide interaction with real objects via a mixed/virtual environment using a cue, which may vary in type to provide the benefit of indicating the real object to improve identification of the real object and enable interaction with the real object (Lim , Para 100; Wong, Para 25).



Claims 24, 33 and 38, Lim discloses the computer-implemented method of claim 21, further comprising: 

obtaining, in response to the user selecting two or more mixed reality interaction enabled objects with which to interact (Fig. 31), application information from each one of the two or more selected mixed reality interaction enabled objects (i.e. external device application information – Para 111 - is communicated to user devices – Para 139, 344-347; Fig. 6 “S603”; Fig. 7 “S701”; one user interface is displayed for controlling the external device, e.g. multiple windows - Fig. 31 “130_6, 130_7”; Para 359);



Lim in view of Wong fails to specifically disclose obtaining,… the interface from each one of the two or more selected mixed reality interaction enabled objects and displaying one application programming interface to the user displaying the common function.

However, Smith teaches obtaining, in response to the user selecting two or more mixed reality interaction enabled objects with which to interact (i.e. select a group of accessories, e.g. mixed reality enabled objects - Fig. 7, 26 “2602”), the interface from each one of the two or more selected mixed reality interaction enabled objects (i.e. for a group of accessories, obtain the controls, e.g. interface - Fig. 13; Para 137); and displaying one application programming interface to the user displaying the common function (i.e. displaying an interface including controls for accessories having commonality - Para 138; Fig. 13).

Lim also fails to specifically disclose invoking, upon the user selecting the common function, the common function on the two or more selected mixed reality interaction enabled objects having the common function, which Smith discloses (i.e. selecting the common control to change a setting of the accessory, e.g. change a volume setting of two speakers – Para 138).


It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to include Smith’s obtaining,… the interface from each one of the two or more selected mixed reality interaction enabled objects and displaying one application programming interface to the user; displaying the common function and invoking, upon the user selecting the common function, the common function on the two or more selected mixed reality interaction enabled objects having the common function with the method of Lim in view of Wong because Lim and Smith each teach providing information including interfaces of devices to be commonly/similarly controlled, which Smith teaches identifying the commonality of control for devices to provide display of a single control to change a function of common devices, which provides the benefit of improving management of a group of accessories as if the accessories were a single accessory (Smith, abstract).











Claim 27, Lim discloses recognizing external devices that are identified using object tracking technology (Para 100), and communicating, based on near field communication via a tag, with the external device (Fig. 28; Para 330; 345).

However, Lim fails to disclose the computer-implemented method of claim  21, wherein the cue includes a visual cue displayed over the determined one or more mixed reality interaction enabled objects in a mixed reality interface associated with the data processing system, which Wong discloses (i.e. recognize optical identification, e.g. bar/QR code or RFID tag, of a real object – Para 25).







Claim 28, Lim discloses recognizing external devices that are identified using object tracking technology (Para 100) and communicating, based on near field communication via a tag, with the external device (Fig. 28; Para 330; 345).

Lim fails to disclose the computer-implemented method of claim 27, wherein the displayed visual cue is determined by the physical medium comprising one of radio frequency identification tags, bar codes, quick response codes, which Wong discloses   (i.e. recognize optical identification, e.g. bar/QR code or RFID tag, of a real object with – Para 25).





Independent claim 32, the claim is similar in scope to claim 21.  Therefore, similar rationale as applied in the rejection of claim 21 applies herein.



Claims 34 and 39, the corresponding rationale as applied in the rejection of claim 25 applies herein.


Independent claim 36, the claim is similar in scope to claim 21.  Therefore, similar rationale as applied in the rejection of claim 21 applies herein.



Claim 41, Lim discloses the computer-implemented method of claim 21, wherein the obtaining step further comprises: obtaining, from the selected at least one of the one or more mixed reality interaction enabled objects, a respective identifier and access authorization for each one of the selected at least one of the one or more mixed reality interaction enabled objects, wherein the respective identifier uniquely identifies a given 




Claim 42, Lim discloses the computer-implemented method of claim 41, wherein the one or more mixed reality interaction enabled objects comprises a plurality of mixed reality interaction enabled objects (i.e. the first user device connects/pairs with multiple external devices, e.g. real objects – Para 112), and further comprising: implementing communication between the data processing system and the plurality of mixed reality interaction enabled objects using different standard protocols that take into account proximity and connectivity between the data processing system and the plurality of mixed reality interaction enabled objects (i.e. differing communication methods, e.g. Bluetooth/LAN communication, established with the external devices – Para 121 – to 




Claim 43, Lim discloses the computer-implemented method of claim 41, further comprising: storing the respective identifier and access authorization obtained from each one of the selected at least one of the one or more mixed reality interaction enabled objects in an object profile database maintained by the data processing system (i.e. tables storing data, e.g. device name, identifying respective devices and corresponding levels of authorization for a user - Fig. 2); Page 7 of 12 

Flores et al. - 15/283,060storing a user identifier of the user and a device identifier of the data processing system in a user profile database maintained by the data processing system (i.e. tables storing data identifying a user and authorization for respective devices - Fig. 3; Para 86); 

analyzing data retrieved from the object profile database and the user profile database to control functionality of the selected at least one of the one or more mixed reality interaction enabled objects (i.e. use table data of authorization tables to control the real object -  Fig. 2, 3, 19; Para 91).  




Claim 44, Lim discloses the computer-implemented method of claim 21, further comprising: responsive to determining that the user is focusing attention on a particular one of the one or more mixed reality interaction enabled objects, determining whether the user has authorization to access functionality of the particular one of the one or more mixed reality interaction enabled objects (i.e. upon user intent to interact/control a real object, the user’s authorization is determined - Fig. 2, 3; Para 92, 175); and 

responsive to determining that the user has authorization to access the functionality of the particular one of the one or more mixed reality interaction enabled objects, prompting the user for a selection of the particular one of the one or more mixed reality interaction enabled objects (i.e. user prompted to select/accept control of real objects/devices after user determined to be an authorized user – Fig. 2, 3; Para 97; Fig. 9 “912”, Para 173).  



Claim 45, Lim discloses the computer-implemented method of claim 44, further comprising: responsive to the user selecting the particular one of the one or more mixed reality interaction enabled objects, displaying a function interface comprising a menu of available functions for the particular one of the one or more mixed reality interaction 


Claim 47, the corresponding rationale as applied in the rejection of claim 32 applies herein.


Claim 48, the corresponding rationale as applied in the rejection of claims 27 and 28 apply herein.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619